Case: 21-11072       Document: 00516337983        Page: 1    Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-11072                            May 31, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Ralios-Chajal,

                                                          Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:20-CR-161-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Manuel Ralios-Chajal appeals his within-guidelines sentence of 46
   months of imprisonment and one year of supervised release imposed
   following his guilty plea conviction for illegal reentry after removal from the
   United States.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11072       Document: 00516337983               Page: 2   Date Filed: 05/31/2022




                                          No. 21-11072


          For the first time on appeal, Ralios-Chajal argues that the district
   court violated his Fifth and Sixth Amendment rights when it found that he
   had been removed more than once, that he had engaged in a pattern of
   repeated illegal conduct, and that his conduct had not been deterred by
   previous lesser sentences.        He contends this factfinding “altered the
   maximum and minimum reasonable sentence” and thus needed to appear in
   the indictment and be proven to a jury beyond a reasonable doubt. He
   concedes that his issue is foreclosed by United States v. Tuma, 738 F.3d 681
   (5th Cir. 2013), but wishes to preserve it for further review. The Government
   has moved, unopposed, for summary affirmance or, alternatively, for an
   extension of time to file its brief.
          The district court’s factfinding did not alter the mandatory maximum
   or minimum sentence. See Tuma, 738 F.3d at 693; see also United States v.
   Hinojosa, 749 F.3d 407, 411-13 (5th Cir. 2014). Thus, as Ralios-Chajal
   concedes and the Government asserts, his argument is foreclosed, such that
   “there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and
   summary affirmance is proper.
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                               2